         Case 5:20-cv-00453-MTT Document 64 Filed 04/16/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

ASHLEY DIAMOND,
                              Plaintiff,
                                                           Case No. 5:20-cv-00453-MTT
               v.


TIMOTHY WARD, et al.,
                              Defendants.

PLAINTIFF’S NOTICE OF ONGOING NEGOTIATIONS REGARDING PROTECTIVE
ORDER REFERENCED IN THE SCHEDULING AND DISCOVERY ORDER (ECF 47)

               Comes now, Plaintiff, Ashley Diamond, and files this Notice to inform the Court

that although the Parties agree that a Protective Order relating to discovery matters is warranted

in this case, see ECF 47 at 6, the Parties have not yet reached agreement with respect to the

contents. Plaintiff circulated to Defendants a draft proposed protective order on April 2, 2021

but are still awaiting Defendants’ responses. On April 14, 2021, Plaintiff contacted Defendants

and requested an opportunity to meet to resolve issues concerning the protective order ahead of

the Parties’ stipulated April 16, 2021 deadline to finalize and file a Protective Order. ECF No.

47, at 6 (Sec. IV.G). However, Defendants first availability for a conference is next week.

Accordingly, Plaintiff submits this notice to inform the Court that negotiations concerning the

Protective Order remain ongoing and agrees to notify the Court if the Parties ultimately reach an

impasse that requires Court intervention.




Dated: April 16, 2021                            Respectfully submitted,

                                                 /s/ Elizabeth Littrell
                                                 Elizabeth Littrell, Ga. Bar No. 454949
Case 5:20-cv-00453-MTT Document 64 Filed 04/16/21 Page 2 of 3




                              Maya G. Rajaratnam*
                              Southern Poverty Law Center
                              P.O. Box 1287
                              Decatur, GA 30031
                              Phone: (404) 221-5876
                              Fax: (404) 221-5857
                              Email: beth.littrell@splcenter.org
                              Email: maya.rajaratnam@splcenter.org


                              Tyler Rose Clemons*
                              Southern Poverty Law Center
                              201 St. Charles Avenue, Suite 2000
                              New Orleans, LA 70170
                              Phone: (504) 526-1530
                              Fax: (504) 486-8947
                              Email: tyler.clemons@splcenter.org
                              A. Chinyere Ezie*
                              Center for Constitutional Rights
                              666 Broadway, 7th Floor
                              New York, NY 10012
                              Phone/Fax: (212) 614-6467
                              Email: cezie@ccrjustice.org
                              Counsel for Plaintiff Ashley Diamond
                              *
                                  Admitted Pro Hac Vice
          Case 5:20-cv-00453-MTT Document 64 Filed 04/16/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 16 2021, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of filing to counsel of
record.
                                                   s/ Elizabeth Littrell
                                                   Elizabeth Littrell, Ga. Bar No. 454949

                                                  Southern Poverty Law Center
                                                  P.O. Box 1287
                                                  Decatur, GA 30031
                                                  Phone: (404) 221-5876
                                                  Fax: (404) 221-5857
                                                  Email: beth.littrell@splcenter.org

                                                  Counsel for Plaintiff
